La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El Secretario de Hacienda del Estado Libre Asociado de Puerto Rico (en adelante el Secretario) recurre ante nos mediante recurso de certiorari de una sentencia dictada por el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan (en adelante el Tribunal de Circuito) en la cual se determinó que el porcentaje de Ingreso de Fomento Industríal(1) (en adelante IFI) tributable de una corpora-ción exenta bajo las disposiciones de la Ley de Incentivo Industrial de Puerto Rico de 1963 se considera parte del ingreso bruto total de operaciones de dicha corporación.(2) Por lo tanto, se pueden compensar {offset) a ese porcentaje tributable del IFI las pérdidas que haya tenido la corpora-ción que provengan de operaciones no cubiertas por la exención provista en la Ley de Incentivo Industrial de Puerto Rico de 1963, Ley Núm. 57 de 13 de junio de 1963, según enmendada, 13 L.P.R.A. see. 10012 et seq. (en ade-lante Ley de Incentivos Industriales).
HH
Los hechos del caso no están en controversia; fueron es-tipulados por las partes. Qume Caribe, Inc. (en adelante Qume) era una corporación organizada en Delaware y au-torizada a hacer negocios en Puerto Rico. Se dedicaba a la *707manufactura de artículos para impresoras, tales como cin-tas de maquinillas, equipo electrónico para computadoras e impresoras y otros. No se dedicaba a ningún otro negocio. La operación de Qume estaba cubierta por la Ley de Incen-tivos Industriales. Por virtud de dicha ley, el 90% del total del IFI de Qume era exento de tributación. El restante 10% era ingreso tributable.
Qume tenía tres (3) facilidades manufactureras, dos (2) en Las Piedras y una (1) en Humacao. En 1985 debido a la competencia de Japón, Qume tuvo que llevar a cabo una reorganización que resultó en reducciones significativas de operaciones y de personal. Dicha reorganización culminó con la consolidación de las operaciones de Qume en la planta de Las Piedras. Durante 1987, la gerencia de Qume decidió descontinuar todas sus operaciones en Puerto Rico y adoptó un plan de liquidación completa. La decisión so-bre la liquidación fue comunicada al Gobernador de Puerto Rico mediante carta de 20 de octubre de 1987. El decreto de exención contributiva del cual disfrutaba Qume hasta ese momento fue revocado el 20 de noviembre de ese mismo año. Mediante dicha revocación, Qume dejó de ser entidad exenta, pero siguió operando a los fines de liquidar sus activos.(3)
Durante los años en controversia —1985, 1986, 1987 y 1988— Qume generó IFI tributable. Sin embargo, como re-sultado del cierre de operaciones y liquidación, Qume incu-rrió en pérdidas en la liquidación de sus activos, voluntaria e involuntaria. También tuvo pérdidas atribuibles a robo. Las pérdidas fueron las siguientes:
AÑO INGRESO CONTRIBUTIVO IFI (10%) PÉRDIDAS-
1985 $773,095 $997,837
1986 101,010 169,210
1987 (98,413) 675,370
1988 — 5,683,093
*708Al presentar las planillas de contribución sobre ingresos para 1985, 1986 y 1987, Qume dedujo todas las pérdidas que tuvo el proceso de liquidación de activos, del 10% de su IFI tributable, por lo que el resultado fue que Qume sólo tuvo pérdidas netas durante esos años. El Secretario re-chazó la deducción, lo que produjo deficiencias contributi-vas para 1985 de seiscientos nueve mil ochocientos veinti-nueve dólares ($609,829) y para 1986 en la cantidad de cincuenta y un mil cuarenta y cuatro dólares con noventa y nueve centavos ($51,044.99). Por otra parte, el Secretario reconoció un reintegro de doscientos ocho mil ochocientos treinta y cinco dólares ($208,835) para 1988 por contribu-ciones pagadas en exceso de otros años y los aplicó a las deficiencias antes señaladas.
El caso se tramitó en el foro administrativo, culminando en una vista y una notificación final de deficiencia de 3 de noviembre de 1993. Qume impugnó la referida notificación ante el Tribunal de Primera Instancia, en la cual presentó la acción de autos el 29 de noviembre de 1993.
Las partes estipularon los hechos reseñados y en vista celebrada el 14 de noviembre de 1994 reafirmaron sus res-pectivas posiciones. El Secretario alegó que Qume no podía compensar el ingreso neto tributable, ascendiente al 10% proveniente de sus operaciones parcialmente exentas al amparo de la Ley de Incentivos Industriales, contra las pérdidas de otras fuentes totalmente tributables. Adujo, además, que para fines del decreto de exención contribu-tiva de Qume,(4) bajo el cual la corporación se acogió a la exención, Qume tenía, para los años en controversia, dos (2) negocios distintos: el de producción, cuyos ingresos es-taban parcialmente exentos de contribuciones bajo la Ley de Incentivos Industriales, y el de liquidación de activos, *709actividad comercial no exenta bajo dicha ley. Por esta ra-zón, alega el Secretario, Qume debió ser considerada como dos (2) entes contributivos, uno que tributa de acuerdo con la Ley de Incentivos Industriales y otro involucrado en ac-tividades comerciales no cubiertas por dicha ley y que por lo tanto, tributa bajo las disposiciones de la Ley de Contri-bución sobre Ingresos de 1954, Ley Núm. 91 de 29 de junio de 1954, según enmendada, 13'L.P.R.A. ant. see. 3001 et seq. (en adelante la Ley de Contribuciones sobre Ingresos).
Por su parte, Qume argumentó que impedir la compen-sación menoscabaría sus derechos bajo la Ley de Incenti-vos Industriales y bajo el decreto de exención, debido a que la Ley de Incentivo Industrial no es propiamente una ley de contribución sobre ingresos, sino,una ley que determina una exención contributiva. Como tal, el ingreso tributable que resulte de las operaciones de una corporación exenta está sujeto a las normas de tributación establecidas en la Ley de Contribución sobre Ingresos, y bajo dichas normas, el IFI debe considerarse parte del ingreso bruto de la corporación.
El 13 de diciembre de 1995, el foro de instancia dictó sentencia declarando con lugar la demanda de Qume. En ella dejó sin efecto las deficiencias contributivas para 1985 y 1986, y ordenó el reintegro solicitado por Qume de la contribución pagada en exceso para 1988.(5) Inconforme, el Secretario presentó apelación ante el Tribunal de Circuito de Apelaciones, el cual confirmó la sentencia apelada. Con-cluyó que, en ausencia de disposición de ley que indique lo contrario, el IFI tributable de una corporación es parte del ingreso bruto de ésta, de acuerdo con las normas estable-cidas en la Ley de Contribución sobre Ingresos y los Prin-cipios Generalmente Aceptados de la Contabilidad (G.A.A.P., por sus siglas en inglés). Por lo tanto, a esa por-ción tributable del IFI pueden compensarse (off set) pérdi-*710das de la corporación surgidas de operaciones no exentas de ésta. De esta determinación el Secretario recurrió ante nos mediante recurso de certiorari, señalando como único error el siguiente:
ERRO EL TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR QUE LAS PERDIDAS OPERACIONALES CUBIERTAS POR UN DECRETO DE EXENCIÓN CONTRI-BUTIVA PUEDEN COMPENSARSE CONTRA EL INGRESO DE ACTIVIDADES NO CUBIERTAS POR UN DECRETO.
Luego de varios trámites procesales, el 11 de julio de 1997, este Tribunal denegó el auto de certiorari solicitado. El Secretario solicitó reconsideración. Alegó que la senten-cia recurrida no hace un análisis integral de la Ley de Con-tribuciones sobre Ingresos y la Ley de Incentivo Industrial al concluir que no existe disposición de ley o reglamento que excluya el IFI tributable de los términos generales de la Ley de Contribución sobre Ingresos. Además, sostuvo que la decisión recurrida, al sustituir el criterio adoptado por el Secretario con relación al cobro de contribuciones de corporaciones exentas según la Ley de Incentivo Industrial por los G.A.A.P. tiene el efecto de limitar el poder constitu-cional del Estado para imponer contribuciones, poder que se ejerce a través de la figura del Secretario.
El 9 de octubre de 1997, en reconsideración, expedimos el recurso de certiorari a los fines de revisar la sentencia dictada por el Tribunal de Circuito. Ambas partes han pre-sentado sus alegatos y con el beneficio de sus comparecen-cias procedemos a resolver.
HH H-H
Qume alega que el tribunal no tiene jurisdicción para considerar el recurso presentado por el Secretario debido a falta de notificación adecuada de la deficiencia contribu-tiva, y por haber prescrito el período establecido en la Ley de Contribuciones sobre Ingresos y su Reglamento, para el *711cobro de las referidas deficiencias.(6) Pasemos primero a analizar la figura procesal de la notificación formal.
La notificación formal, al igual que la mayoría de los derechos, es renunciable. Su propósito es informarle a la parte demandada del procedimiento y reclamación en su contra para que ésta pueda comparecer a defenderse si así lo desea. First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901 (1998); Márquez v. Barreto, 143 D.P.R. 137 (1997). No cabe duda que un contribuyente puede someterse voluntariamente al procedimiento administrativo para cuestionar las deficiencias contributivas determinadas por el Secretario, haciendo de esta forma innecesaria la notificación formal que provee la ley.
La figura de la sumisión consiste en que una parte comparece voluntariamente y realiza algún acto sustancial que la constituya parte en el pleito, sometiéndose así a la jurisdicción del Tribunal. Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990) Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664 (1989). Reiteradamente hemos resuelto que la comparecencia voluntaria de la parte demandada suple la omisión del emplazamiento y es suficiente para que la corte adquiera jurisdicción sobre la persona. Franco v. Corte, 71 D.P.R. 686 (1950); Méndez v. Sucn. González, 62 D.P.R. 345 (1943).
Aunque la sumisión es una figura propia del procedimiento civil, nada impide que en casos apropiados se adopten normas de las Reglas de Procedimiento Civil para guiar el curso de procedimientos administrativos.(7) Pérez Rodríguez v. P.R. Park Systems, Inc., 119 D.P.R. 634 (1987); *712Berríos v. Comisión de Minería, 102 D.P.R. 228 (1974). Una de las disposiciones de las Reglas de Procedimiento Civil adoptadas por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.), lo es el procedimiento de notificación a vista. 3 L.P.R.A. see. 2159.(8) Al examinar los requisitos de la notificación a vista, no es difícil llegar a la conclusión de que ésta tiene el mismo propósito del empla-zamiento de las Reglas de Procedimiento Civil.
Como colorario, si una persona puede someterse a la jurisdicción de un tribunal sin haber sido emplazado debidamente, análogamente, una persona puede someterse al procedimiento administrativo aunque la notificación de la agencia haya sido deficiente, con las mismas consecuencias que conlleva la sumisión en el procedimiento civil. Esta determinación está en armonía con la norma de que en los procedimientos ante las agencias administrativas se adoptarán las reglas de procedimiento civil y de evidencia que sean compatibles con la rapidez y la relativa informalidad que deben prevalecer en los procedimientos administrativos.
Ahora bien, la prescripción, por su parte, es una defensa afirmativa, también renunciable. Meléndez v. El Vocero de Puerto Rico, 144 D.P.R. 389 (1997); López v. J. Gus Lallande, 144 D.P.R. 774 (1998). Ésta hay que plantearla oportunamente, sino, se entiende tácitamente renunciada. El propósito de la prescripción extintiva es que “las reclamaciones válidas se ejerzan con premura y no se abandonen”. B.W.A.C. Int’l v. Quasar Co., 138 D.P.R. 60, 88 (1995). “[L]a institución de la prescripción extintiva se *713fundamenta en el imperativo de castigar la inercia en el ejercicio de los derechos y evitar litigios difíciles de adjudi-car por la antigüedad de las reclamaciones”. Matos Motero v. Roche Products, Inc., 132 D.P.R. 470, 487 (1993).
En cuanto al término prescriptivo para que el Secretario cobre una contribución, la Sec. 275(a) de la derogada Ley de Contribuciones sobre Ingresos, 13 L.P.R.A. ant. sec. 3275(a), indica que el monto de contribuciones sobre ingresos será tasado dentro del término de cuatro (4) años después de haberse presentado la planilla. La see. 275(b) dispone, además, que si el contribuyente lo solicita por escrito, la contribución deberá tasarse y cobrarse dentro de los dieciocho (18) meses siguientes a la presentación de la solicitud. 13 L.P.R.A. ant. sec. 3275(b). Esto es lo que se conoce como “tasación pronta”. Una de las situaciones en las cuales el contribuyente puede solicitar este tipo de tasación es cuando una corporación o sociedad proyecta disolverse en o antes de la expiración de dicho término.(9)
La Ley de Contribución sobre Ingresos también establece unas excepciones al término prescriptivo para tasar y cobrar una contribución. A estos efectos, la See. 276 de la ley, 13 L.P.R.A. see. 3276 (ed. 1976), dispone, en lo pertinente:
*714A la luz del derecho aplicable, procedemos al análisis detallado de los hechos del caso.
Debido a que Qume decidió cerrar sus operaciones en Puerto Rico, ésta solicitó, de acuerdo con las disposiciones de la Ley de Contribuciones sobre Ingresos, una tasación pronta, el 2 de marzo de 1989.
Luego, y a solicitud del Secretario, Qume suscribió tres (3) consentimientos para extender el período prescriptivo de dieciocho (18) meses para la tasación correspondiente a 1985 y 1986, según lo permite la ley, de la manera si-guiente:
1. El 28 de agosto 1990 se extiende hasta el 28 de fe-brero de 1991.
2. El 28 de febrero de 1991 se extiende hasta el 31 de agosto de 1991.
3. El 26 de agosto de 1991 se extiende hasta 31 de diciembre de 1991.
De acuerdo con estas extensiones, el término disponible para que el Secretario realizara la tasación y requiriese el pago de la contribución finalizaba el 31 de diciembre de 1991. En esa fecha el Secretario realizó, de acuerdo con lo dispuesto en la ley, una tasación en peligro (jeopardy assessment).
La sec. 273 de la Ley, 13 L.P.R.A. see. 3273 (ed. 1976), dispone:

Tasación de contribución en peligro.

(a) Facultad para Tasar.— Si el Secretario creyere que la tasación o el cobro de una deficiencia ha de peligrar por la de-mora, tasará inmediatamente dicha deficiencia junto con todos los intereses, cantidades adicionales o adiciones a la contribu-ción provistos por ley, y hará la notificación y requerimiento para el pago de la misma....
El propósito principal de la tasación pronta o en peligro es evitar que, por el transcurso del término prescriptivo, el Secretario pierda su derecho a cobrar la contribución. Con-forme a esta disposición, el Secretario realizó la tasación *715en peligro el 31 de diciembre de 1991, fecha de vencimiento del último consentimiento otorgado por Qume. Ese mismo día, Qume envió vía fax otro consentimiento, extendiendo el término para hacer la tasación hasta el 15 de abril de 1992. Al recibir dicho consentimiento, el Secretario dejó sin efecto la tasación realizada el 31 de diciembre.
Así las cosas, el 11 de marzo de 1992, el Secretario emi-tió una notificación preliminar de deficiencia y, conjunta-mente, envió a Qume una solicitud para que la corporación otorgase un nuevo consentimiento para extender el tér-mino prescriptivo hasta el 15 de abril de 1993, indicándole en dicha notificación que de no prestar dicho consenti-miento, el Secretario se vería en la obligación de realizar una tasación preventiva o tasación en peligro. Qume no otorgó el consentimiento requerido por el Secretario, por lo que el término para hacer la tasación continuó siendo el establecido por el último consentimiento, o sea, hasta el 15 de abril del 1992.
El Secretario procedió entonces con la tasación en peli-gro, la cual fue realizada y notificada a Qume mediante el formulario SC 2617, por correo regular, el 8 de abril de 1992.(10) Al recibir esta notificación, Qume solicitó me-diante carta con fecha de 9 de abril de 1992, una vista administrativa para impugnar las deficiencias determina-das por el Secretario. En ese momento no hizo ningún planteamiento sobre falta de notificación adecuada y prescripción.(11)
El trámite administrativo siguió su curso regular, cul-minando con una notificación final de deficiencia enviada a Qume el 3 de noviembre de 1993. En ésta se le advirtió de su derecho a impugnar dicha determinación ante el Tribunal de acuerdo con lo dispuesto en el Art. 4.1 de la L.P.A.U., *7163 L.P.R.A. sec. 2171, y el Art. 272 de la Ley de Contribucio-nes sobre Ingresos, 13 L.P.R.A. sec. 3272. Qume ejerció efectivamente este derecho, presentando su demanda ante el foro de instancia impugnando la determinación final de deficiencia contributiva.
Durante los procedimientos ante el tribunal de instan-cia, Qume presentó una moción de sentencia sumaria en la cual alegó, por primera vez, la falta de autoridad del Se-cretario para cobrar la contribución, ya que estaba prescrita. El siguiente fragmento del alegato recoge los ar-gumentos principales de Qume en cuanto a este plantea-miento:
... La notificación enviada por correo regular en 8 de abril de 1992 no constituye la tasación en peligro ordenada por ley. Note el tribunal que en [sic] 8 de abril únicamente se remitieron 2 notificaciones consistentes con la notificación preliminar de de-ficiencia previamente recibida en el mes de marzo. No se le informó a la contribuyente que se estaba efectuando una tasa-ción en peligro privándole de este modo de cualquier derecho a debido proceso que pudiera asistirle a Qume para rebatir tal tasación. Contrasta significativamente tal notificación, que es un recibo que sale automáticamente del sistema, con la notifi-cación y requerimiento previamente cursado el 31 de diciembre de 1991. En esta ocasión, se le requirió a la contribuyente el pago de la contribución tasada, se le informaba que se estaba efectuando la tasación en peligro, se le orientaba los efectos.... Se acompañaba a la tasación una explicación y detalle de la contribución objeto de la tasación y se hacía la notificación por correo certificado con acuse de recibo.
Al no cumplirse con ninguna de las alternativas disponibles al secretario para evitar que prescribiera su derecho a cobrar la deficiencia determinada, éste perdió su capacidad para hacer efectivo el cobro de la contribución, tornándose académico el procedimiento administrativo iniciado previamente.
La sec. 272(a)(1) de la Ley de Contribuciones sobre Ingresos, 13 L.RR.A. sec. 3272(a)(1), establece que en los casos los cuales el Secretario determine que hay una deficiencia con respecto a la contribución impuesta por ley, éste notificará al contribuyente dicha deficiencia por correo certificado, y el contribuyente podrá, dentro de los treinta *717(30) días siguientes a la fecha de depósito en el correo de la notificación, solicitar del Secretario, por escrito, la reconsi-deración de la determinación de deficiencia.
Por otra parte, la citada See. 273 de la ley establece que la tasación en peligro puede hacerse antes o después de notificar a la parte sobre la deficiencia, pero en todo caso, la notificación de dicha deficiencia, sea antes o después de la tasación en peligro, debe hacerse mediante correo certificado conforme a los requisitos establecidos en la citada See. 272. La diferencia es que cuando la tasación en peligro se hace antes de la notificación de deficiencia, el Secretario tiene un término de treinta (30) días para hacer la notificación conforme a la ley.
De acuerdo con estas disposiciones, tiene razón la parte recurrida cuando sostiene que el Secretario no hizo la no-tificación de acuerdo con lo establecido en la ley, ya que ni la notificación del 11 de marzo ni la del 8 de abril fueron hechas por correo certificado. Sin embargo, la realidad es que Qume no puede argumentar que la falta de notifica-ción conforme a los requisitos formales de la ley la colocó en un estado de indefensión tal que no le permitió defender adecuadamente su derecho, ni que el Secretario no tenía autoridad para cobrar la contribución por razón de prescripción.
Aunque la notificación de 8 de abril de 1992 no fue una notificación formal según la ley, Qume se comportó frente a ella tal y como si se tratase de una notificación final de deficiencia, ya que al próximo día solicitó, de acuerdo con la referida Sec. 272(a)(1), una vista administrativa para impugnar la determinación del Secretario. Según esta sec-ción, una vez el Secretario hace la notificación final de de-ficiencia por correo certificado, el contribuyente tiene treinta (30) días para presentar la solicitud de reconsideración. Así lo hizo la recurrida Qume, sometién-dose al procedimiento administrativo, el cual duró más de un año.
*718Qume conocía perfectamente los trámites relativos a la concesión de consentimientos para extender el término prescriptivo, ya que había otorgado cuatro (4) de ellos, y conocía el procedimiento de tasación en peligro y sus consecuencias. Además, la propia Qume admitió que la no-tificación de deficiencia y tasación en peligro de 31 de diciembre de 1991 fue completa y correcta, ya que le infor-maba todo lo relativo a la cantidad de la contribución debida, y los trámites que se han de seguir para la revisión administrativa de la decisión del Secretario.
Por otra parte, es cierto que, tal como alega Qume, cuando el Secretario dejó sin efecto esta notificación, ésta dejó de ser eficaz y el Secretario debió haber comenzado el proceso nuevamente y hacer la subsiguiente notificación con las mismas formalidades de la primera. Sin embargo, todo esto se hizo innecesario ya que Qume prosiguió con el trámite administrativo establecido en la ley, sin impugnar en ningún momento durante dicho trámite las alegadas deficiencias en la notificación. No es difícil entonces llegar a la conclusión de que mediante sus actuaciones Qume se sometió a la jurisdicción de la agencia administrativa.
No debe interpretarse que esta conclusión a la cual llegamos pretende hacer menos rigurosos los procedimientos cuasi judiciales llevados a cabo por las agencias administrativas. El requisito de notificación adecuada es medular como parte del debido proceso de ley de cualquier persona natural o jurídica que esté involucrada en un procedimiento administrativo. No obstante, el propósito principal de una notificación adecuada queda plenamente satisfecho si la parte se somete a los procedimientos administrativos voluntariamente y con pleno conocimiento de lo que allí se va a dilucidar.
Cabe señalar que, según surge del expediente, no fue hasta que terminó el procedimiento administrativo en el que se impugnó la determinación de deficiencia contribu-tiva, o sea, casi dos (2) años después de haber comenzado el *719trámite administrativo de impugnación de la imposición de la contribución, y luego de recibida por Qume la notifica-ción final de Hacienda comunicándole que se sostuvo la determinación inicial del Secretario en cuanto a la defi-ciencia contributiva, que la corporación, mediante moción de sentencia sumaria, hizo el planteamiento a los efectos de que la contribución estaba prescrita. Ante estas circuns-tancias es necesario concluir que Qume renunció a la de-fensa de prescripción, ya que no la invocó oportunamente.
I — I f — H I — !
Atendidos los planteamientos de la falta de notificación adecuada y prescripción, pasamos a considerar la contro-versia principal del caso; ésta es, determinar si, una vez se determina el porcentaje tributable del IFI, éste pasa a for-mar parte del ingreso bruto total de la corporación, al cual se le pueden compensar (off set) o deducir cualquier pér-dida proveniente de operaciones no exentas de la corpora-ción para computar el total de ingreso neto tributable de la corporación. Para resolver esta controversia es necesario, en primer lugar, hacer una explicación de las disposiciones aplicables de la Ley de Incentivo Industrial de Puerto Rico.
En términos generales, la Ley de Incentivo Industrial otorga una exención contributiva para negocios que se establezcan en una “zona de alto desarrollo industrial” sobre el IFI derivado a partir de la fecha del comienzo de sus operaciones, según tal comienzo se determine por el Secretario conjuntamente con el Administrador de Fomento Económico, o el Gobernador, en caso de que aquellos no lleguen a un acuerdo con estos fines. 13 L.P.R.A. sec. 10012(a)(1).
En lo pertinente al asunto que nos ocupa, la See. 2 de la ley dispone lo siguiente:

*720
Definiciones:

Ingreso de Fomento Industrial. —Será ingreso de fomento industrial:
(1) El ingreso neto derivado de la producción de un producto manufacturado que motiva la exención.
Una corporación interesada en obtener una exención contributiva bajo esta ley, tiene que hacer una solicitud al Gobernador, estableciendo que sus operaciones cualifican para la exención y que cumple con los demás requisitos de ley para la concesión de ésta. Una vez se determina que la corporación cualifica para la exención contributiva solicitada, ésta se hace efectiva a través de lo que se conoce como un decreto de exención. En este decreto se especifican las condiciones mediante las cuales se otorga la exención contributiva, el porcentaje de dicha exención y el término de su duración, entre otras condiciones. La recurrida en este caso operaba bajo la exención contributiva establecida en la Ley de Incentivo Industrial, según el decreto de exención contributiva Núm. 77-57-1-212, otorgado a ésta por el Gobernador el 29 de abril de 1978.
Conforme al decreto de exención, Qume disfrutaba de una exención contributiva del 90% de su IFI. Por lo tanto, Qume tributaba sobre el 10% de su IFI. Ésta era la única partida de ingresos sobre la cual Qume tributaba desde que se le concedió el decreto, ya que todas sus operaciones cualificaban como operaciones exentas bajo la Ley.
Según surge de los hechos, no fue hasta 1985 cuando por primera vez Qume comenzó a tener pérdidas sustan-ciales en sus operaciones. Fue entonces cuando decidió ce-rrar en Puerto Rico y comenzar su proceso de liquidación. Como parte de este proceso, Qume procedió con la venta de los activos de la corporación. Las operaciones de disposi-ción de activos de la corporación no estaban cubiertas bajo la Ley de Incentivo Industrial, por lo que dicha liquidación constituyó la primera actividad de Qume cuyos ingresos no estarían exentos bajo la ley.
Las desavenencias con el Secretario surgen en los años *721contributivos para los cuales Qume comenzó a tener ope-raciones no exentas, como resultado del proceso de liquida-ción de activos. Al presentar sus planillas de contribucio-nes sobre ingresos para esos años, específicamente durante 1985 y 1986, Qume, luego de computar el IFI tributable, dedujo de éste las pérdidas obtenidas como resultado de la liquidación de sus activos, actividad que, como ya señalá-ramos, no está exenta bajo la Ley de Incentivo Industrial. Como resultado de dichas deducciones, las planillas de Qume reflejaron pérdidas netas para 1985 y 1986. En el momento cuando Qume solicitó del Secretario la tasación pronta de las contribuciones adeudadas por motivo del cie-rre de sus operaciones, el Secretario notificó las deficien-cias contributivas que desembocaron en todo el proceso ad-ministrativo y judicial habido en este caso.
El argumento principal del Secretario para rechazar la deducción es que, al ser la totalidad del IFI un ingreso exento, es un ingreso distinto al totalmente tributable (no cubierto por el decreto de exención), aún después de com-putada la cantidad del IFI que está sujeta al pago de contribución. Por ser ingresos de distinta naturaleza, las pérdidas provenientes de ingresos totalmente tributables no pueden compensarse contra la porción tributable del IFI. Mientras que la posición de Qume^con la cual coinci-den tanto el tribunal de instancia como el Tribunal de Cir-cuito de Apelaciones, es que el porcentaje tributable del IFI es parte del ingreso bruto de la corporación y, por lo tanto, la corporación tiene derecho a compensar contra el IFI tributable las pérdidas de sus otras operaciones no exentas para calcular el ingreso neto tributable, tal como podría deducir dichas pérdidas contra cualquier otra clase de in-greso bruto. Para sostener esta posición, el Tribunal de Circuito de Apelaciones se apoya en lo establecido en la Ley de Contribuciones sobre Ingresos en referencia a las definiciones de ingreso neto, ingreso bruto, y las deduccio-nes permitidas por dicha ley, y en los G.A.A.P.
*722De las posiciones de las partes podemos concluir que la controversia principal planteada en este caso es si, en efecto, el IFI tributable forma parte del ingreso bruto de una corporación o si, por el contrario, la ley lo considera una partida de ingresos separada y distinta de cualquier otro ingreso totalmente tributable producto de operaciones no exentas de la corporación.
Según la Ley de Contribuciones sobre Ingresos, el ingreso neto significa el ingreso bruto computado de acuerdo con la See. 22 de esta ley (13 L.P.R.A. ant. see. 3022), “menos las deducciones admitidas por la see. 3023 de este título”, 13 L.P.R.A. see. 3021 (ed. 1976). Por su parte, la Sec. 22(a) dispone, en lo pertinente:

Ingreso bruto

(a) Definición General.— “Ingreso bruto” incluye ganancias, beneficios e ingresos derivados de sueldos, jornales, compensa-ción por servicios personales ... de cualquier clase y cualquiera sea la forma en que se pagaren; o de profesiones, oficios, indus-trias, negocio, comercio o ventas; o de operaciones en propie-dad, bien sea mueble o inmueble, que suijan de la posesión o uso o del interés en tal propiedad; también los derivados de intereses, rentas, dividendos, beneficios de sociedades, valores de la operación de cualquier negocio explotado con fines de lu-cro o utilidad; y ganancias o beneficios e ingresos derivados de cualquier otra procedencia. (Enfasis suplido.) 13 L.P.R.A. see. 3022(a) (ed. 1976^
La Ley de Contribuciones sobre Ingresos también señala que el monto de todas las partidas de ingreso bruto será incluido en el ingreso bruto para el año contributivo en que sean recibidas por el contribuyente, 13 L.P.R.A. see. 3042.
Qume sostiene que dentro de la amplia definición de ingreso bruto contenida en la Ley de Contribuciones sobre Ingresos, y en ausencia de disposición legal que lo excluya, el IFI tributable debe considerarse ingreso bruto, como “ganancia o beneficio e ingreso derivado de cualquier otra procedencia”, los cuales en este caso, son las operaciones *723exentas de Qume bajo el decreto. A esta conclusión tam-bién llega el Tribunal de Circuito de Apelaciones funda-mentándose no sólo en las disposiciones legales ya mencio-nadas, sino además en los G.A.A.P. (por sus siglas en inglés). La relación entre la Ley de Contribuciones sobre Ingresos y los G.A.A.P., la explica el Tribunal de Circuito de la manera siguiente:
La Ley de Contribuciones sobre Ingresos [supra] define la forma en que algunas transacciones serán tratadas y, además, establece ciertos parámetros a utilizarse en el cómputo de “in-greso neto” sobre el cual se basan las contribuciones sobre ingresos. En cuanto a los cómputos restantes, dicha ley presume que los mismos se harán en forma consistente con los principios de contabilidad generalmente aceptados y utilizados en la preparación de los estados financieros de la corporación. También, si la Ley de Contribuciones sobre Ingresos u otra le-gislación pertinente no dispone sobre la manera de llevar a cabo determinado cómputo, el mismo debe hacerse conforme a los principios de contabilidad generalmente aceptados.(12)
Continúa exponiendo el tribunal apelativo que uno de los principios generalmente aceptados de la contabilidad es que al calcular el ingreso de una entidad, se agregan todas las fuentes del ingreso bruto. Así, si las fuentes incluyen ganancias y pérdidas, se compensan las unas con las otras y el ingreso neto será la suma de todas ellas.(13) Concluye el tribunal recurrido señalando que “la parte que sostenga que se deben excluir del ingreso bruto ciertas fuentes de ingreso, tiene que justificar el trato excepcional basándose *724en la Ley de Contribuciones sobre Ingresos, su Regla-mento, u otra Legislación pertinente”.(14)
El Tribunal de Circuito de Apelaciones concluye que, de acuerdo con las definiciones de ingreso neto e ingreso bruto contenidas en la ley, el hecho de que entre las exclusiones al ingreso bruto que señala la See. 22 de la Ley de Contri-buciones sobre Ingresos, supra, no se incluye la exclusión del IFI de una corporación; que la Sec. 23(g) de la referida ley (13 L.P.R.A. ant. sec. 3023(g)) permite expresamente las deducciones por pérdidas de capital, y que nada en la Ley de Incentivo Industrial indica lo contrario, el IFI tributable de Qume forma parte del ingreso bruto de ésta y, por lo tanto, se le aplican las normas anteriormente cita-das, procediendo al deducción de la pérdida por la disposi-ción y liquidación de activos contra el IFI.
Frente a esta conclusión del tribunal apelativo, el De-partamento de Hacienda sostiene que el Reglamento de la Ley de Contribuciones sobre Ingresos excluye el IFI del ingreso bruto en la medida en que leyes especiales le exi-men de contribución sobre ingresos. El Art. 22(b) 1 del re-glamento dispone:

Exenciones; exclusiones del ingreso bruto.

-Ciertas partidas de ingreso especificadas en la sección 22(b) están exentas de contribución y pueden ser [excluidas] del in-greso bruto. Estas partidas, sin embargo, están exentas sola-mente en la medida y cantidad especificadas. Ninguna partida puede ser [excluida] del ingreso bruto excepto (a) ...; (b) aque-llas partidas de ingreso que estén exentas de contribución sobre ingresos por las disposiciones de cualquier Ley del Congreso de los Estados Unidos o de la Asamblea Legislativa del Estado Libre Asociado de Puerto Rico todavía en vigor; y (c) .... 13 R. & R.P.R. sec. 3022(b)-l.
El Secretario, amparándose en esta disposición del Reglamento y el hecho de que la Ley de Incentivos Industriales dispone que todo ingreso obtenido de operacio-*725nes dispuestas en la ley se considera IFI, interpreta que para efectos de la ley, todo el IFI se considera ingreso exento y, como tal, la excepción establecida en la disposi-ción en el referido Art. 22(b)-1 del Reglamento aplica a todo el IFI, tanto el estrictamente exento como el porcentaje tributable éste. Concluye el Secretario en su alegato que un análisis integrado del Art. 22(b)-1 del Reglamento y la Ley de Contribución sobre Ingresos debe llevar a la conclu-sión de que el IFI por ser ingreso exento por la Ley de Incentivo Industrial, está excluido de tributación bajo las leyes de contribuciones sobre ingresos. No podemos estar de acuerdo con esta contención del Secretario. La sec. 101 del Suplemento A de la Ley de Contribuciones sobre Ingre-sos, 13 L.RR.A. ant. see. 3101, dispone:

Exenciones de Contribución sobre Corporaciones.

Las siguientes organizaciones están exentas de contribución bajo este Subtítulo-
(21) Sujeto a los requisitos de la Ley núm. 184, aprobada el 13 de mayo de 1948, de las secciones 241-251 de este título, las sees. 252 a 252j de este título,(15) y de cualquier otra ley que las sustituya o complemente, y hasta el límite provisto en dichas leyes, las entidades que hayan obtenido u obtengan exención contributiva bajo tales leyes .... (Énfasis suplido.)
Como puede observarse, la ley dispone claramente que las corporaciones acogidas a los beneficios de la Ley de Incentivo Industrial están exentas de tributación bajo la ley de contribuciones sobre ingresos hasta el límite provisto en dicha ley. En el caso específico de la Ley de Incentivo Industrial, en la forma en que ella aplica a Qume según el decreto de exención, el límite provisto por la ley que está exento de tributación es el 90%. En cuanto al restante 10%, no cabe duda de que tributa bajo la Ley de Contribución sobre Ingresos, ya que no existe otra ley aplicable a Qume bajo la cual el ingreso no exento pueda tributar.
*726La Ley de Incentivo Industrial no es una ley de contribución sobre ingresos. Su propósito es establecer una exención contributiva a empresas que se dedican a ciertas actividades económicas que el estado, en el momento histórico en el cual se aprueba esta ley, deseaba fomentar e incentivar. La Ley de Incentivo Industrial establece cuáles son dichas actividades exentas, la manera como las corporaciones pueden solicitar la exención, el término de su duración, la forma en la cual la exención se hace vigente, las opciones que tiene la corporación para acogerse a la exención y otros extremos; pero no contiene disposiciones propias de una ley de contribución sobre ingresos o un código de rentas internas. Por lo tanto, la ley aplicable al IFI tributable en cuanto al proceso de tributación como tal, no es otra que la Ley de Contribuciones sobre Ingresos.
No obstante, el que lleguemos a esta conclusión con re-lación a la aplicabilidad de la Ley de Contribuciones sobre Ingresos al IFI, no dispone completamente de este recurso. El Secretario plantea que el IFI es un ingreso separado y distinto de cualquiera otros ingresos de la corporación que sean totalmente tributables. Al hacer un análisis integrado del Reglamento de la Ley de Contribuciones sobre Ingresos y la Ley de Incentivo Industrial, consideramos que el Se-cretario tiene razón en su planteamiento.
El Tribunal de Circuito de Apelaciones concluyó en su sentencia que las disposiciones generales de la Ley de Con-tribuciones sobre Ingresos y los principios generalmente aplicados de la contabilidad regían en la determinación so-bre el carácter de ingreso bruto del IFI, ya que no existe disposición de ley que disponga que el IFI debe tratarse de manera distinta a cualquier otro ingreso tributable de la corporación. Discrepamos de esta conclusión del tribunal apelado, ya que la Ley de Incentivo Industrial y el Regla-mento de la Ley de Contribuciones sobre Ingresos no sos-tienen dicha conclusión.
La Sec. 5(e)(2) de la Ley de Incentivos Industria-*727les de 1963 (13 L.P.R.A. sec. 10016(e)(2)) establece lo si-guiente:

Administración

(e) Informes.—
(D...
(2) Otros informes.— Toda persona natural o jurídica acogida a los beneficios de este subtítulo, estará en la obliga-ción ... de radicar anualmente con el Secretario de Hacienda de Puerto Rico, de acuerdo con la Ley de Contribuciones sobre Ingresos en vigor, pero independientemente de la cantidad de su ingreso bruto o neto, una planilla de ingresos separada además de aquélla que por otros motivos vinieron obligados a rendir en relación con las operaciones de la industria objeto de exención', de mantener, separadamente, la contabilidad relativa al nego-cio exento .... (Enfasis suplido.)
Por otra parte, el Reglamento establece que:
Artículo 101(21)-1— Exención contributiva temporal para in-dustrias nuevas y hoteles.—
(a) ...
(b) Toda persona natural o jurídica que posea una concesión de exención contributiva está obligada, bajo las disposiciones de las Leyes Núm. 184 y Núm. 6,(16) a radicar anualmente ... e independiente del monto de su ingreso bruto o neto, una plani-lla separada de contribución sobre ingresos, además de la que pueda estar, de otro modo, obligada a rendir en relación con la operación de la industria u hotel objeto de la exención. (Enfasis suplido.)
*728Según se desprende de la lectura de las disposiciones anteriormente citadas, de acuerdo con la Ley de Incentivo Industrial y el Reglamento de la Ley de Contribuciones sobre Ingresos, el IFI se considera un ingreso separado de cualesquiera otros ingresos tributables de la corporación, lo cual queda demostrado con la exigencia de estas dispo-siciones de ley y reglamento de que se rinda una planilla separada y distinta en la cual se informen los ingresos de fomento industrial de la corporación. Resulta evidente que la intención del legislador es que en esa planilla separada se haga constar únicamente el IFI. La razón de este requi-sito impuesto en la ley no puede ser otra que clasificar al IFI como un ingreso efectivamente distinto y separado de los demás ingresos de la corporación para fines de tributación. Siendo esto así, es forzoso concluir que la Ley de Incentivo Industrial y el Reglamento de la Ley de Con-tribución sobre Ingresos, al exigir que se informe el IFI en una planilla separada, excluye la posibilidad de que se puedan compensar contra el IFI tributable pérdidas por otras operaciones de la corporación que sencillamente se informan en otra planilla.
Por otra parte, al examinar el decreto mediante el cual Qume se acogió a la exención, nos llevará a la misma con-clusión, cónsona con la disposiciones de ley y reglamento. En lo pertinente, el decreto de Qume dispone lo siguiente:
BE IT FURTHER DECREED, that as a condition to the continuance of the tax exemption hereby granted the grantee shall he required, in conformance with section 5(e) of Act No. 57, supra, ...to file annually with the Secretary of the Treasury of the Commonwealth of Puerto Rico pursuant to the Income Tax Law in force, hut independently of the amount of its gross or net income, a separate income tax return in addition to that which it may otherwise be under the obligation to file in relation to operations of the industry object of the exemption-, to keep, separately, the accounting records relative to the industry declared exempt....
BE IT FURTHER DECREED, that the grantee shall operate business covered by the grant in good faith and in accordance with principles of normal business operations, and shall not *729willfully attribute to the operations and accounts for the activities carried on in Puerto Rico or any other place which are not part of the operations of the tax exempt business covered by this §VCLTlt\
BE IT FURTHER DECREED, that the Secretary of the Treasury of the Commonwealth of Puerto Rico, in determining what properly has been used in and what income has been derived from the industrial operations of the grantee hereby declared tax exempt, may review the accounts and records of the grantee to determine that all the purchase prices, sales prices, (...) are fixed on the basis of the normal business and not for the purposes of avoiding taxes ordinarily chargeable to activities not within the scope of the industrial operations hereby declared tax exempt ...
De una simple lectura se puede colegir con meridiana claridad que el decreto de exención expresamente dispone que Qume mantendría separadamente, todas las operaciones contributivas del negocio exento, incluso la presentación de la planilla de contribución sobre ingresos, sin que le fuese permitido asignar o reasignar pérdidas de una operación exenta a la operación tributable o viceversa. Cabe señalar, además, que la Sec. 5(a) de la ley dispone que las concesiones de exención contributiva que se conceden de acuerdo con la Ley de Incentivo Industrial “se considerarán de la naturaleza de un contrato entre el cesionario y el Estado Libre Asociado de Puerto Rico. El Gobernador podrá incluir en las concesiones de exención contributiva concedidas bajo este subtítulo aquellos términos y condiciones que, a su juicio, promuevan los propósitos de fomento industrial de este subtítulo”. 13 L.P.R.A. see. 10016.
Vemos pues que, según la propia ley, el decreto de exención tiene carácter de contrato entre el Estado y el contribuyente. Es norma establecida en nuestro ordenamiento que los contratos obligan al cumplimiento de lo pactado y todas sus condiciones, siempre que no sean contrarios a la ley, la moral y el orden público. Art. 1210 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3375. Si los *730términos de un contrato son claros y no dejan duda sobre la intención de los contratantes, se estará al sentido literal de sus cláusulas. Art. 1233 del Código Civil, 31 L.P.R.A. see. 3471. Según discutido anteriormente, el decreto de Qume no es contrario a la ley, pues hemos visto que ella exige, a los fines de tributación, que los ingresos de fomento industrial se mantengan separados de los ingresos de otra natu-raleza que obtenga la corporación. Y el contrato es claro en cuanto al carácter separado de la contribución.
Por último, deseamos llamar la atención a un documento preparado por el Departamento de Hacienda que ha abonado a la controversia surgida en este caso. Se trata del formulario conocido como Anejo G, el cual tiene el propósito de simplificar el trámite de radicación de planillas de contribución sobre ingresos a corporaciones que, como Qume, tengan operaciones exentas y no exentas bajo la Ley de Incentivo Industrial. Ante la exigencia de la ley a los efectos de que la corporación que tuviese esta dicotomía de ingresos rindiese planillas separadas, el Departamento de Hacienda creó el formulario Anejo G. En términos generales, este formulario tiene dos (2) columnas. En la columna derecha se hace constar el ingreso de las operaciones no exentas de la corporación, ganancias o pérdidas. En la columna izquierda se hace constar el IFI de la corporación, y se calcula, luego de hacer las deducciones qué la ley permite, la porción del IFI que está exenta de contribución, y la porción del IFI que es tributable. El resultado es que al final de la columna izquierda constará el IFI tributable, y en la columna derecha constará el ingreso o la pérdida resultada de las operaciones no exentas de la corporación.
La última línea del Anejo G permite que se sumen la columna izquierda y la derecha, para calcular el ingreso total tributable de la corporación. Este formulario se une a la planilla de contribución sobre ingresos, para así poder *731rendir una sola planilla.(17) El conflicto que conlleva el Anejo G es que éste específicamente señala que solamente se podrán sumar la columna izquierda y la derecha (IFI tributable e ingreso totalmente tributable) si el resultado en ambas columnas es ganancia. No obstante, si el resul-tado de cualquiera de las columnas fuese menor de cero, es decir, una pérdida, las instrucciones del Anejo G indican que no pueden sumarse ambas cantidades.
Este Anejo G fue utilizado por Qume al presentar su planilla de contribución sobre ingresos, pero, contrario a lo que establecían las instrucciones del mismo, la corporación sumó las columnas izquierda y derecha aún cuando el re-sultado de la columna derecha (la de ingresos totalmente tributables) fue una pérdida. El resultado final fue que al sumarse ambas cantidades, Qume terminó declarando pér-didas netas para 1985 y 1986, ya que en ambos años con-tributivos, la pérdida por operaciones no exentas de la cor-poración fue mayor que el IFI tributable.
El Tribunal de Circuito concluyó en su sentencia que resulta injusto que se permita al Secretario que sume las partidas exentas y no exentas cuando ambas reflejan ga-nancias, pero que no se le permita al contribuyente unir una y otra partida cuando éstas reflejen pérdidas. Enten-demos que este razonamiento encierra cierta lógica; no obstante, luego de hacer el análisis ponderado de las dis-posiciones de ley y reglamento aplicables, y del decreto de Qume, llegamos a la conclusión de que no existe tal contradicción. El propósito del Anejo G no es brindarle al Secretario la oportunidad de cobrar una contribución mayor que la permitida por ley. El propósito del Anejo G es *732evitar que una corporación que tenga operaciones exentas y no exentas, y ambas reporten ganancias, tenga que ren-dir dos (2) planillas distintas, aun cuando, separadas o conjuntas, el monto total de contribuciones sobre ingresos que Hacienda tendría derecho a cobrar sería el mismo. Por otra parte, aunque una partida resulte en ganancia y la otra en pérdida, el Anejo G es útil, ya que permite mante-ner ambas partidas separadas, con la diferencia de que el contribuyente tributará sobre una sola de las partidas (la que reporte ganancias) y sobre la otra, no tendrá que pagar contribución sobre ingresos, por ser una pérdida, tal y como tendría que hacerlo si rindiese dos (2) planillas separadas.
De cualquier manera, con independencia de los defectos de los cuales pueda adolecer el Anejo G, no debemos perder de vista que éste es sólo un formulario preparado por el Departamento de Hacienda, y sus aparentes deficiencias no pueden ser impedimento para la correcta interpretación y aplicación de la ley. Es un principio establecido de hermenéutica que cuando la letra de una ley es clara, ella no debe ser menospreciada bajo el pretexto de cumplir con su espíritu. Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992); Atlantic Pipe Corp. v. F.S.E., 132 D.P.R. 1026 (1993); Cotto v. Depto. de Educación, 138 D.P.R. 658 (1995); Sist. Univ. Ana G. Méndez v. C.E.S. II, 142 D.P.R. 558 (1997).
En este caso, no cabe duda que tanto la Ley de Incentivo Industrial como el Reglamento de la Ley de Contribuciones sobre Ingresos requieren que se presente una planilla de contribuciones separada, en la cual conste únicamente el IFI, impidiendo así que se compensen pérdidas resultadas de otras operaciones no exentas. Para todos los efectos le-gales y tributarios, el IFI, si bien tributa bajo la Ley de Contribuciones sobre Ingresos, es un ingreso separado y distinto de cualquier otro ingreso no exento.
Por todos estos fundamentos, procede revocar la senten-*733cia dictada por el Tribunal de Circuito de Apelaciones y devolver el caso a dicho foro.

(1) La Sec. 2(a)(1) de la Ley de Incentivo Industrial de Puerto Rico de 1963, Ley Núm. 57 de 13 de junio de 1963, según enmendada, 13 L.P.R.A. sec. 10013(a)(1), define Ingreso de Fomento Industrial, en lo pertinente, como “[e]l ingreso derivado de la producción de un producto manufacturado que motiva la exención”.


(2) En el caso de autos la empresa comenzó a generar ingresos no exentos cuando inició el proceso de liquidación.


(3) Qume presentó su última planilla de contribuciones, ya como entidad no exenta, en 1988.


(4) El decreto de exención contributiva es el acuerdo firmado entre una corpora-ción que cualifique para la exención y el gobernador, mediante el cual la corporación se acoge formalmente a la exención. En dicho decreto se detallan, entre otras cosas, las condiciones bajo las cuales la corporación se acoge a la exención y el tiempo durante el cual disfrutará de ésta.


(5) Dicho reintegro asciende a doscientos ocho mil ochocientos treinta y cinco dólares ($208,835).


(6) Este planteamiento fue desestimado tanto por el tribunal de instancia como por el Tribunal de Circuito de Apelaciones.


(7) Aunque los procedimientos de notificación de deficiencias contributivas y tasación en peligro se rigen por la Ley de Contribuciones sobre Ingresos, el procedi-miento administrativo ante el Departamento de Hacienda se rige por las disposicio-nes de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.).


(8) La L.P.A.U. recoge algunos principios de las Reglas de Procedimiento Civil aplicables a los procedimientos administrativos, entre éstos: la conferencia con an-telación a la vista, los mecanismos de descubrimiento de prueba, procedimientos en rebeldía y los procedimientos de reconsideración. Arts. 3.5-3.15 de la referida ley, 3 L.P.R.A. sees. 2155-2165.

*713
Excepciones al periodo de prescripción.

(a) ...
(b) Renuncia— Cuando antes de la expiración del periodo prescrito en la see. 3275 de este título para la tasación de la contribución, ambos, el Secretario y el contribuyente, hubieren acordado por escrito tasar la contribución después de dicho pe-ríodo, la contribución podrá ser tasada en cualquier momento anterior a la expiración del período que se acuerde. El período así acordado podrá prorrogarse por acuerdos escritos sucesivos hechos antes de la expiración del período previamente acordado. (Énfasis suplido.)


(9) Sec. 272(b)(1) de la Ley de Contribuciones sobre Ingresos, 13 L.P.R.A. see. 3275(b)(1). Esta ley —derogada— será tratada en la opinión en presente, porque estaba vigente al momento de los hechos.


(10) Cabe señalar que en esta notificación se señalaron deficiencias contributi-vas para los mismos años y las mismas cantidades que en la notificación expedida por el Departamento de Hacienda el 31 de diciembre de 1991.


(11) No surge del expediente que Qume haya levantado el planteamiento de prescripción ante el foro administrativo.


(12) Sentencia del Tribunal de Circuito de Apelaciones, caso Núm. KLAN 9600107, pág. 12.


(13) El Tribunal de Circuito hace referencia a APB Statement No. 4, Basics Concepts and Accounting Principles Underlying Financial Statements of Business Enterprises, New York, AICPA, Í970, y al tratado de S. Davidson y R. Weil, Hand-boook of Modem Accounting, 3era ed., Nueva York, Ed. McGraw Hill, 1983. Como no está en controversia que efectivamente el precepto citado sea un principio general-mente aceptado de la contabilidad, aceptamos estas fuentes como vinculantes para la definición, exposición y explicación de dichos principios, sólo para el caso ante nos.


(14) Sentencia del Tribunal de Circuito de Apelaciones, caso Núm. KLAN 9600107, pág. 12.


(15) Estas secciones son las que se refieren a la Ley de Incentivo Industrial de 1963, que actualmente ocupan las sees. 10012 a 10023 del Título 13 de L.P.R.A.


(16) Ann cuando el Reglamento se refiere a la Ley Núm 6 de 15 de diciembre de 1953, conocida como la Ley de Incentivo Industrial de 1954, supra, en la Sec. 5(e)(2) de la Ley de Incentivo Industrial de 1963 (13 L.P.R.A. sec. 10016(e)(2)), ya citada, se impone el mismo requisito, por lo cual esta disposición del Reglamento es igualmente aplicable. No obstante, cabe señalar que la Ley de Incentivo Industrial de Puerto Rico de 1978, Ley Núm. 26 de 2 de junio de 1978, no exige expresamente la presen-tación de una planilla separada, sino que señala, en lo pertinente, lo siguiente:

“See. 10034. Informes y obligaciones

“(a) El negocio exento estará en la obligación de:
“(1) ...
“(2) radicar anualmente ante el Secretario de Hacienda, de acuerdo con la Ley de Contribuciones sobre Ingresos en vigor, una planilla de ingresos en relación con sus operaciones;
“(3) mantener en Puerto Rico, separadamente, la contabilidad relativa al nego-cio exento; ....”


(17) El Secretario de Hacienda plantea que el uso de este anejo justifica la forma en que el Secretario interpreta que debe tributar el IFI, ya que éste refleja una práctica administrativa con fuerza vinculante para todos los contribuyentes acogidos a la Ley de Incentivos Industriales que utilizan el mismo. Debido a que concluimos que la ley y el reglamento justifican el tratamiento separado del IFI para fines de tributación, no es necesario resolver si el uso del anejo constituye efectivamente una práctica administrativa generalmente aceptada.